Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
This action is in reply to the RCE filed on 14th of June 2021.
Claims 8, 13, 21, and 26 were amended.
Claims 1-7, 11, and 14-20 were previously canceled.
Claims 8-10, 12-13, and 21-30 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 01/27/2021 has been considered. Initialed copy of the Form 1449 is enclosed herewith.

Conditions for allowance
During the interview on June 11, 2021, the applicant and the examiner discussed about possible amendments to overcome the 101 rejection. The examiner explained that systematic way of holding the fund and releasing the fund will overcome the rejection. Discussed amendments were partially made and therefore the claims were not in condition for allowance. If applicant resolves the 112(b) issue below and makes the following amendments, the examiner will allow the claims:
1) Instead of “activate, with the monetary transaction system…”, changing it to: “activate, by the monetary transaction system…” (assume it is supported by spec).
2) For claim 21, like claims 8 and 26, include the limitations: “…when the second non-subscriber fails to collect the specified amount of funds in the form of cash within a particular time period, automatically releasing the electronic old from the first account associated with the first subscriber; and when the second non-subscriber collects the specified amount of funds in the form of cash within the particular time period, perform the following…” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The examiner is unclear of the dependency of these claims and therefore it is vague and indefinite because it is not clear how the claims are bounded. For the purpose of this examination, the examiner will assume claims 22-25 are depended on claims 21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10, 12-13, and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
8 and 21, the claims recite an abstract idea of conducting monetary transactions between subscribers, where it involves steps of: 
“…validating a first account associated with the first subscriber, wherein validating the first account comprises communicating from the integration tier to a database service to query attributes of the first account, the database service operable to store financial transaction details, store customer profiles, and manage money containers; activating a hold on the first account associated with the first subscriber, the hold being placed on the specified amount of funds; receiving an identifier associated with the second non-subscriber; generating a communication to the second non-subscriber, the communication generated by a notification services engine, the notification services engine configured to interface with the integration tier and to send a plurality of corresponding different types of messages over different communication channels to different devices, including a customer's mobile device, to interface with a mobile wallet application installed on the customer's mobile device wherein the communication comprises: an authorization code, and instructions on how to receive the specified amount of funds in the form of cash; communicating to an agent the authorization code and information about the specified amount of funds for verification by the agent and transfer of the specified amount of funds in the form of cash to the second non-subscriber; determining that the second non-subscriber has collected the specified amount of funds in the form of cash within a particular time period; receiving from an agent terminal a verification of the authorization code; decrementing the first account by the specified amount of funds; and communicating to a first mobile wallet associated with the first account a message indicating that the first account has been decremented by the specified amount of funds…” The claims recited an abstract idea of a certain method of organizing human activity, since it recites a commercial or legal interactions, namely conducting monetary transaction between subscribers.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. processors, computer-readable media, API, mobile device, computer system, mobile wallet). Also above steps of abstract idea included extra-solution activities such as receiving/transmitting of messages/data.
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. processors, computer-readable media, API, mobile device, receive/transmit/display data (extra-solution activities) and conducting monetary transaction between subscribers. The additional elements (e.g. processors, computer-readable media, API, mobile device, computer system, mobile wallet) are recited at a high-level of generality such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. processors, computer-readable media, API, mobile device, computer system, mobile wallet) amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. In conclusion, merely “applying/linking” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Dependent claims 9-10, 12-13, and 22-25 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 8 and 21 thus correspond to certain methods of organizing human activity as presented above. Claims 10, 12-13, 23-25 clearly further define the abstract idea as stated above and claims 9 and 22 further define extra-solution activities such as receiving/data gathering. Furthermore, dependent claims 9-10, 12-13, and 22-25 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Thus, claims 8-10, 12-13, and 21-30 are not patent eligible.  

	





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696          
06/19/2021